Citation Nr: 1608704	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  13-21 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for Parkinson's disease, as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Appellant is the widow of a Veteran who served on active duty from April 1962 to April 1964.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2011, the Veteran submitted a claim for service connection for Parkinson's disease due to herbicide exposure, and the claim was denied in July 2012.  The Veteran passed away in January 2013, and the Veteran's widow has been properly substituted for the Veteran to pursue his claim for benefits.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014); see Zevalkink v. Brown, 102 F.3d 1242 (Fed. Cir. 1996) (an accrued benefits claim is derivative of the Veteran's claim).

In April 2015 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The evidence of record does not indicate that the Veteran ever set foot in the Republic of Vietnam or was otherwise exposed to herbicides during service. 



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2012 letters, sent prior to the initial unfavorable rating decision, provided the Veteran with appropriate notification.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, private treatment records, and Social Security Administration (SSA) disability records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The appellant contends that the Veteran's service in the Republic of Vietnam can be ascertained from morning reports from the 5th Transportation Battalion from February or March 1963.  In August 2015 the Board remanded this claim for additional development to include obtaining the morning reports for the 5th Transportation Battalion for the period from February 5, 1963, through February 16, 1963.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA attempted to obtain the reports in question from the National Personnel Records Center (NPRC).  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  However, VA was notified in November 2015 that any such documents that may have existed were destroyed during a 1973 fire.  In cases where a veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist the Veteran in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.303(a).  

This was not the first time that VA had requested these reports from the NPRC however.  VA was informed in May 2012 after requesting the morning reports for the 5th Transportation Battalion from February 1, 1963, to March 31, 1963, that the Veteran would need to provide the complete name of his command and unit, including company.  The Veteran was informed of this requirement in June 2012 but never provided a company assignment even though personnel records indicate he may have been a temporary company commander during his assignment in Thailand.  In any case, VA has submitted multiple requests for the records in question and there does not appear to be any further actions that could be taken that would result in the procurement of these reports.  

Thus, the Board does not find that any further remand would assist the appellant in the furtherance of her claim as all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  

II.  Law

The Veteran had been diagnosed with Parkinson's disease prior to his death and asserted that in 1963 a C-130 transporting him from Korat Royal Thai Air Force Base (RTAFB) to Okinawa was rerouted to Ton Son Nhut airbase in Saigon due to aircraft engine trouble where it was forced to land and that the plane took off again some time later and was again rerouted to Da Nang, again due to engine trouble.  The Veteran maintained that he stayed in barracks in Vietnam for a total of 7-10 days while repairs were made.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

A veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including Parkinson's disease, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

The Veteran's service personnel and medical records give no indication that he was ever in the Republic of Vietnam for any reason at any time during service.  The Veteran had repeatedly stated that he touched down in Vietnam due to engine trouble in March 1963.  Personnel records however indicate that the Veteran arrived in Okinawa on February 10, 1963, and began his official duties on February 11, 1963.  The Board has considered whether the Veteran could have set foot in the Republic of Vietnam prior to February 10, 1963, however no supporting evidence has been located to support this assertion and available personnel records make it highly unlikely if not impossible that the Veteran would have spent 7-10 days in Vietnam prior to February 10, 1963 as he was still noted to be in Thailand on February 5, 1963.  The Board finds that the preponderance of the evidence of record does not support the Veteran's assertion to have set foot in Vietnam and totally contradicts the assertion that he was there for 7-10 days in March 1963.  

Although there is no presumption of herbicide exposure for any military service in Thailand, VA has determined that special consideration of herbicide exposure on a factual basis should be extended to certain veterans whose duties placed them on or near the perimeters of certain Thailand military bases, including Korat RTAFB. VBA Manual M21-1, IV.ii.1.H.5. However, this consideration is only afforded to veterans who served in Thailand during the Vietnam Era.  Id.  For veterans who did not serve in the Republic of Vietnam, this is the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive.  38 C.F.R. § 3.2(f).  As the Veteran was undisputedly not serving in Thailand after August 5, 1964, and has been found to have not set foot in the Republic of Vietnam, he is not deemed to have served in Thailand during the Vietnam Era and therefore, is not entitled to any additional consideration as to herbicide exposure based on service there.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the Veteran has not claimed and the record does not suggest that his Parkinson's manifested during active duty, thus service connection is not available on a direct basis.  38 C.F.R. § 3.303.

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's Parkinson's disease is related to service.  Accordingly, service connection for the cause of the Veteran's death is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for for Parkinson's disease is denied. 


____________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


